President.
The law privileges from arrest “all suitors, while attending court, and while going to and returning from court.” The defendant was a suitor, but he was neither attending court or going to or returning from court; a suitor is not privileged from arrest “during the sitting of the court,” as is the case with others mentioned in the same section; there is no danger that the business of the court will be interrupted by the arrest of suitors who, confiding their suits to attorneys, find it unnecessary to attend upon them personally, but remain at home, nor does the law extend to such. The defendant, therefore, can take nothing by his motion.